Citation Nr: 0928060	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  09-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a cataract extraction with posterior 
chamber intraocular lens implantation of the left eye, which 
was performed at a VA medical facility in September 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Throughout the current appeal, the Veteran has asserted that, 
after his left eye surgery at a VA medical facility in 
September 2005, his vision in that eye worsened to such an 
extent that he became blind in that eye.  He maintains that 
he received negligent medical care during that surgery which 
led to his subsequent development of blindness in his left 
eye.  See, e.g., December 2008 hearing transcript (T.) 
at 5-6.  

Prior to the Veteran's left eye surgery in September 2005, VA 
medical records reflect treatment for, and evaluation of, 
refractive error, a cataract, an afferent defect and exposure 
keratitis (possibly related to herpes zoster and producing an 
optic neuropathy), asymmetric cups with asymmetric 
intraocular pressure, chronic blepharitis, and age-related 
macular degeneration of his left eye.  

In September 2005, the Veteran underwent a 
phacoemulsification with implantation of the posterior 
chamber intraocular lens of his left eye.  The pre- and 
post-operative diagnosis was characterized as a cataract of 
the left eye.  A follow-up evaluation completed approximately 
two weeks later showed that the corneal abrasion of his left 
eye was improving and that he had moderate residual corneal 
edema.  In a January 2006 VA outpatient treatment record, he 
was informed that "he might have problems with wound healing 
due to [the] previous herpes zoster infection prior to the 
surgery."  In particular, the treating physician believed 
that the Veteran's neurotrophic ulcer-which appeared after 
his surgery-was related to his herpes zoster.  

Post-surgical left eye diagnoses include status post cataract 
extraction, an afferent defect (possibly related to herpes 
zoster), asymmetric cups with asymmetric intraocular 
pressure, neurotrophic ulcer with a corneal scar, chronic 
blepharitis, and age-related macular degeneration.  

Based on this evidentiary posture, the Board finds that a 
remand of the Veteran's § 1151 claim is necessary.  
Importantly, a complete and thorough review of the claims 
folder indicates that the Veteran has not been accorded a 
pertinent VA examination during the current appeal.  

Such an evaluation is necessary to determine whether the 
Veteran has an additional left eye disability (after the 
September 2005 surgery) that is proximately caused by VA's 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in the furnishing of 
that surgical treatment.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Obtain copies of records of eye 
treatment that the Veteran has received 
at the VA Medical Center in Tampa, 
Florida (to include the Orlando 
Outpatient Clinic) since January 2009.  
Associate all such available records 
with the claims file.  

2.  Thereafter, schedule the Veteran 
for an ophthalmology examination to 
determine the nature, extent, and 
etiology of his left eye disability.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

In particular, the examiner should 
specifically state whether the Veteran 
has additional left eye disability 
resulting from the cataract extraction 
and posterior chamber intraocular lens 
implantation that he underwent at a VA 
medical facility in September 2005.  

If the examiner finds that the Veteran 
developed additional left eye 
disability after that surgery, the 
examiner should then discuss whether 
any carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in the furnishing of the surgical 
treatment proximately caused the 
additional left eye disability.  

3.  Following the completion of the 
above, re-adjudicate the issue of 
entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  If the 
decision remains adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

